Proceeding pursuant to CELR article 78 in the nature of mandamus to compel the respondents to return the sum of $675,840.03 seized from the petitioner’s bank account pursuant to a search warrant.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus is available only to compel the performance of a ministerial act, and only when the petitioner has a clear legal right to the relief sought (see Matter of Crain Communications v Hughes, 74 NY2d 626 [1989]; Matter of Kevilly v Honorof, 287 AD2d 504 [2001]). Here, the petitioner failed to establish a clear legal right to the return of its property (see Matter of Moss v Spitzer, 19 AD3d 599 [2005]; Matter of D’Agnese v Scher, 306 AD2d 408 [2003]). Therefore, the petition must be denied and the proceeding dismissed. Rivera, J.E, Ritter, Miller and Dillon, JJ., concur.